The Court
(Thruston, J., doubting,)
said that if the jury should be of opinion, from the evidence, that the defendant had good reason to believe it to be the note in the declaration mentioned, the jury ought to presume that the defendant had reasonable notice, &e.
The Court had before instructed the jury, that notice of the non-payment of a note signed by John B. Roddy, was not notice of the non-payment of a note signed by James B. Roddy ; but that opinion was founded upon the naked statement of the fact that the notice was of a note signed John B. Roddy.